IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KENNETH A. SENOSKI,                         : No. 102 WM 2019
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
SUPREME COURT OF PENNSYLVANIA,              :
PENNSYLVANIA LAWYERS FUND FOR               :
CLIENT SECURITY,                            :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

      AND NOW, this 31st day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Writ of Mandamus” is DENIED.